It was intended, it seems, to submit without action a case containing facts upon which the controversy depends, under section 567 of The Code. It appears that the affidavit required by the statute, to the effect that the controversy is real and that the proceeding is in good faith to determine the rights of the parties, was never    (124) *Page 74 
made or filed. Such an affidavit is a prerequisite to the exercise of jurisdiction in the matter. Jones v. Commissioners, 88 N.C. 56; Grant v.Newsom, 81 N.C. 36. The proceeding must be
DISMISSED.
Cited: Grandy v. Gulley, 120 N.C. 177.